Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment (this “Amendment”) to the Employment Agreement dated as of
September 8, 2015 (the “Agreement”), is entered into by and between Differential
Brands Group Inc. (formerly, Joe’s Jeans Inc.), a Delaware corporation
(“Parent”), Hudson Clothing Holdings, Inc. (“HCH”), a Delaware corporation, HC
Acquisition Holdings, Inc. (“HCAH”), a Delaware corporation, Hudson Clothing,
LLC (the “Company”), a California limited liability company, and Peter Kim
(“Executive”), is made by and between Company and Executive and is executed as
of June 16, 2017 (the “Effective Date”).  All terms used and not otherwise
defined herein have the meanings ascribed to them in the Agreement.

WHEREAS, Company and Executive desire to amend the Agreement as set forth below.

NOW, THEREFORE, in consideration of the foregoing and their respective
representations, warranties, covenants and agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, Company and
Employee hereby agree as follows:

1. Section 1.1 of the Agreement is hereby deleted in its entirety and replaced
with the following new Section 1.1:

“The Company agrees to employ Executive, and Executive agrees to remain an
employee of the Company, for three years from the Effective Date of the
Amendment to the Agreement. The period during which Executive is employed by the
Company pursuant to this Agreement is herein referred to as the “Term”.”

2. The Recitals, Section 1.5 and 3.2.2(v) of the Agreement is hereby amended to
replace the Executive’s title “Chief Executive Officer” with “Founder and Vice
Chairman.”

3. Section 1.2 of the Agreement is hereby deleted in its entirety and replaced
with the following new Section 1.2:

“Section 1.2Title  and Duties.   During the Term, Executive shall be employed as
the Founder and Vice Chairman of the Company, reporting directly and only to the
Chief Executive Officer of Parent. Executive will have all of the authorities,
duties and responsibilities as is customary for a founder of a  company. During
the Term, Executive shall diligently devote his business skill, time and effort
to his employment hereunder at such times and in such quantities as the Company
reasonably requests, including being available when and if requested on a
reasonable basis to appear or provide assistance at engagements, events or
activities of the Company, provided that, in no event shall the total amount of
time devoted by Executive be required to exceed more than 50% of Executive’s
business time; provided further that, for the avoidance of doubt, Executive
may engage in outside activities other than the Restricted Business (as defined

1

 

--------------------------------------------------------------------------------

 



below) (“Outside Activities”), which Outside Activities shall include any
activities that Executive initiated prior to the time any member of the Company
Group became such or initiated such member’s engagement in such activity.

During the Term, Executive shall further serve (i) as a director with the title
of Vice Chairman of HCAH and HCH, and a manager of the Company in each case, to
the extent then existing, and (ii) as Founder of HCAH and HCH, without
additional compensation.  In the event
that Executive is not an employee of the Company, then Section 3.3 shall apply.”

4. Company and Executive agree that the Target EBITDA for a Bonus and vesting of
the Performance Shares for 2017 has been determined and approved by the Board of
Directors for Parent and Executive knows of the Target EBITDA.

5. Section 2.3 is hereby deleted in its entirety and replaced with the following
new Section 2.3:

“Annual Bonus Opportunity.  In respect of each calendar year ending during the
Term, Executive shall be eligible to receive an annual bonus (payable in cash or
Parent common stock, at the Company’s sole discretion) (the “Annual Bonus”)
based on the achievement of earnings before interest, taxes, depreciation and
amortization (“EBITDA”) targets determined by the Compensation Committee after
consultation with Executive (provided that the target for 2017 shall be as set
forth in Section 4 of the Amendment).  The parties shall use commercially
reasonable efforts to define such targets prior to the start of each applicable
calendar year.  The target Annual Bonus amount shall be a percentage of Base
Salary (up to fifty percent (50%) of the Base Salary), with the actual Annual
Bonus determined based on the level of EBITDA achieved for each such calendar
year against the target level of EBITDA, as follows:

 

 

Annual Level of Target
EBITDA Achieved

% of Base Salary

Less than 80%

0%

80%

25% of Base Salary

100%

50% of Base Salary

 

Annual Bonuses, if applicable, shall be due and payable by the Company to
Executive annually, commencing with the year ended December 31, 2017, payable no
later than March 15th after the end of the year to which it relates and
following certification by the Compensation Committee that the Target EBITDA has
been achieved for the applicable year. ”



2

 

--------------------------------------------------------------------------------

 



6. Company and Executive agree that the change in title as set forth herein does
not constitute a “Good Reason” as set forth clause (v) in the definition of
“Good Reason” in the Agreement.

7. Section 3.2.1(A) is hereby deleted in its entirety and replaced with the
following new Section 3.2.1(A):

“(A) the Company shall also make a severance payment to Executive equal to the
lesser of (i) 24 months of Base Salary (as of termination) (payable in 24
monthly, equal installments after termination and beginning on the 55th  day
after which termination  occurs), and (ii) the greater of (A) 12 months of Base
Salary and (B) the number of months of Base Salary remaining on the Term of this
Agreement,”

8. The first sentence, third line of Section 3.2.2 is hereby deleted in its
entirety and replaced with the following new phrase in Section 3.2.2:

“the Company shall also make a severance payment to Executive equal to the
lesser of (i) 24 months of Base Salary (as of termination) (payable in 24
monthly, equal installments after termination and beginning on the 55th  day
after which termination  occurs), and (ii) the greater of (A) 12 months of Base
Salary and (B) the number of months of Base Salary remaining on the Term of this
Agreement,”

9. The definition of Good Reason in Section 3.2.2 is hereby deleted in its
entirety and replaced with the following new definition of Good Reason:

“For purposes of the foregoing, “Good Reason”  shall mean: the occurrence of
breach by the Company of any provision of this Agreement,  provided that the
Executive gives written notice of his intent to resign pursuant to such event
within 90 days following the initial occurrence and provided that such event is
not fully corrected within 30 days following written notification by Executive
to the Company that he intends to terminate his employment  hereunder  for  one
of the reasons set forth below.”

10. Section 4.1.1 is hereby deleted in its entirety and replaced with the
following new Section 4.1.1:

“Exclusive Dealings;  Non-Competition.   Executive absolutely and
unconditionally covenants and agrees that for the period commencing on the
Effective Date of this Agreement, and continuing during his employment with the
Company (the “Restrictive Period”), Executive shall not, either directly or
indirectly, solely or jointly with any other person or persons, as an officer,
director, employee, owner, partner, joint venturer, member, manager, consultant,
agent, independent contractor, or Equity Interest (as defined in the 2015
Non-Competition Agreement) holder of, or lender to, any Person or business,
engage in, compete with, or participate

3

 

--------------------------------------------------------------------------------

 



in the business of developing, manufacturing, selling, marketing, distributing
and/or licensing premium denim jeans (as defined as jeans priced at $99 or
higher) (“Restricted Business”).  “Historical Family Businesses” means the
business of manufacturing, selling, distributing, transporting, delivering and
marketing junior and missy moderate sportswear and such additional apparel
business as conducted by Executive’s family from time to time which is not
competitive with the Company Group. For purposes of this agreement, the term
“Company Group” shall mean the Parent and its subsidiaries.  Executive shall be
permitted to, directly or indirectly, own an interest in and, when not employed
by the Company, take part in and/or manage or operate the Historical Family
Businesses.  Notwithstanding the foregoing, nothing here shall prevent
Executive’s ownership solely as an investor of two percent (2%) or less of the
outstanding securities of any class of any publicly-traded securities of any
company.”

11. Section 4.1.2 is hereby deleted in its entirety.

12. Section 5.1 is hereby amended by adding the following sentence at the end
thereof:

“Notwithstanding the foregoing, from and after the date of the Amendment,
“Restricted Business” as used in the 2015 Non-Competition Agreement shall have
the meaning set forth in the Amendment.”

13. Section 2.6 is hereby deleted in its entirety and replaced with the
following new Section 2.6:

“Expenses.  Executive shall be entitled to receive prompt reimbursement for all
reasonable business expenses incurred by him in the performance of his duties
for the Company, including, but not limited to, reasonable entertainment
expenses, travel and lodging expenses, in accordance with the policies and
procedures adopted by the Company from time to time for executive officers of
the Company, subject to the approval of Parent’s Chief Executive Officer, which
shall not be unreasonably withheld.  Executive shall furnish appropriate
documentation of such expenses in this Section 2.6, including documentation
required by the Internal Revenue Service.”  

14. This Amendment embodies the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes and
preempts any and all prior and contemporaneous understandings, agreements,
arrangements or representations by or among the parties hereto, written or oral,
which may relate to the subject matter hereof in any way. 

15. This Amendment, and any amendments hereto, may be executed in two or more
counterparts, all of which shall constitute one and the same instrument. Any
such counterpart, to the extent delivered by means of a facsimile machine or by
.pdf, .tif, .gif, .peg or similar attachment to electronic mail shall be treated
in all manner and respects as an original executed

4

 

--------------------------------------------------------------------------------

 



counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.

16. This Amendment shall be construed, performed and enforced in accordance
with, and governed by, the Laws of the State of California (without giving
effect to the principles of conflicts of Law thereof).

17. Except as set forth herein, the terms and provisions of the Agreement will
remain in full force and effect and are hereby ratified and confirmed.  On or
after the date of this Amendment, each reference in the Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import referring to
the Agreement shall mean and be a reference to the Agreement as amended by this
Amendment, and this Amendment shall be deemed to be a part of the Agreement.

[SIGNATURE PAGE FOLLOWS]

 



5

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to the
Employment Agreement effective as of the Effective Date.

 

 

 

 

 

COMPANY:

 

 

 

DIFFERENTIAL BRANDS GROUP INC.

 

 

 

By:

/s/ Michael Buckley

 

Name:

Michael Buckley

 

Its:

CEO

 

 

 

 

 

 

HUDSON CLOTHING HOLDINGS INC.

 

 

 

By:

/s/ Michael Buckley

 

Name:

Michael Buckley

 

Its:

Chairman

 

 

 

 

 

 

HC ACQUISITION HOLDINGS INC.

 

 

 

By:

/s/ Michael Buckley

 

Name:

Michael Buckley

 

Its:

Chairman

 

 

 

 

 

 

HUDSON CLOTHING, LLC

 

 

 

By:

/s/ Michael Buckley

 

Name:

Michael Buckley

 

Its:

Chairman

 

 

 

 

 

 

EXECUTIVE:

 

 

 

By:

/s/ Peter Kim

 

Name:

Peter Kim

 

Its:

 

 

6

 

--------------------------------------------------------------------------------